

Exhibit 10.1


FIRST AMENDMENT TO ROPER TECHNOLOGIES, INC. DIRECTOR COMPENSATION PLAN




This First Amendment to the Roper Technologies, Inc. Director Compensation Plan
(the "Plan") is made effective on March 7, 2018.


(1)
Schedule I of the Plan shall be deleted in its entirety and replaced with the
following revised Schedule I



SCHEDULE I
DIRECTOR COMPENSATION SCHEDULE


The following shall become effective as of March 7, 2018


Basic Annual Cash Retainer (all Directors): $42,500


Supplemental Annual Cash Retainers:
Chair of Audit Committee: $5,000
Chair of Compensation Committee: $5,000
Chair of Nominating and Corporate Governance Committee: $5,000


Meeting Fees:
Board meeting, attendance in person: $2,000
Board meeting at which minutes are kept, attendance by telephone: $1,000


Committee meeting, attendance in person: $1,000
Committee meeting at which minutes are kept, attendance by telephone: $500


Annual Award of Restricted Stock Units:
3,000 shares


(2)
All other terms and conditions of the Plan shall remain in full force and
effect.





/s/ John K. Stipancich        
John K. Stipancich
Corporate Secretary


